UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04447 Brandywine Fund, Inc. (Exact name of registrant as specified in charter) P.O. Box 4166 Greenville, Delaware 19807 (Address of principal executive offices) (Zip code) William F. D’Alonzo P.O. Box 4166 Greenville, DE19807 (Name and address of agent for service) (302) 656-3017 Registrant's telephone number, including area code Date of fiscal year end: SEPTEMBER 30 Date of reporting period: JUNE 30, 2010 Item 1. Schedule of Investments. Brandywine Fund, Inc. Schedule of Investments June 30, 2010 (Unaudited) Shares or Principal Amount Value Common Stocks - 97.1% (a) CONSUMER DISCRETIONARY Apparel Retail - 4.6% Brown Shoe Company, Inc. $ The Buckle, Inc. Chico’s FAS, Inc. Collective Brands, Inc.* The Dress Barn, Inc.* Genesco Inc.* Jos. A. Bank Clothiers, Inc.* Urban Outfitters, Inc.* Apparel, Accessories & Luxury Goods - 1.1% VF Corp. Automotive Retail – 1.8% CarMax, Inc.* Monro Muffler Brake, Inc. Broadcasting - 0.6% Discovery Communications, Inc.* Cable & Satellite – 1.5% DIRECTV* Department Stores - 0.9% Kohl’s Corp.* Footwear - 0.1% Steven Madden, Ltd.* Home Furnishing Retail - 1.4% Williams-Sonoma, Inc. Home Furnishings - 1.0% Leggett & Platt, Inc. Tempur-Pedic International Inc.* Home Improvement Retail - 0.2% Lumber Liquidators Holdings, Inc.* Leisure Products - 1.6% Mattel, Inc. Restaurants - 0.6% Cracker Barrel Old Country Store, Inc. Domino’s Pizza, Inc.* Specialty Stores - 0.3% Ulta Salon, Cosmetics & Fragrance, Inc.* Total Consumer Discretionary CONSUMER STAPLES Drug Retail - 1.1% CVS Caremark Corp. Food Retail - 1.7% Whole Foods Market, Inc.* Total Consumer Staples ENERGY Oil & Gas Equipment & Services - 2.1% Cameron International Corp.* Schlumberger Ltd. Oil & Gas Exploration & Production - 1.8% Berry Petroleum Co. EXCO Resources, Inc. Oasis Petroleum Inc.* Rex Energy Corp.* Total Energy FINANCIALS Asset Management & Custody Banks - 2.1% SEI Investments Co. Regional Banks - 3.5% Fifth Third Bancorp Fulton Financial Corp. Signature Bank* Webster Financial Corp. Wintrust Financial Corp. Thrifts & Mortgage Finance - 0.5% New York Community Bancorp, Inc. Ocwen Financial Corp.* Total Financials HEALTH CARE Biotechnology - 1.9% Martek Biosciences Corp.* United Therapeutics Corp.* Health Care Equipment - 0.6% Masimo Corp. Health Care Facilities - 1.1% Health Management Associates Inc.* Health Care Services - 0.2% Emergency Medical Services Corp.* Life Sciences Tools & Services - 3.0% Life Technologies Corp.* Thermo Fisher Scientific, Inc.* Pharmaceuticals - 4.8% Impax Laboratories, Inc.* Shire PLC Watson Pharmaceuticals, Inc.* Total Health Care INDUSTRIALS Aerospace & Defense - 1.2% American Science and Engineering, Inc. BE Aerospace, Inc.* Precision Castparts Corp. Air Freight & Logistics - 0.6% Hub Group, Inc.* Airlines - 0.3% AirTran Holdings, Inc.* Construction & Engineering - 3.7% Orion Marine Group, Inc.* Quanta Services, Inc.* URS Corp.* Electrical Components & Equipment - 1.0% Baldor Electric Co. EnerSys* Human Resource & Employment Services - 0.2% Administaff, Inc. Industrial Conglomerates - 2.6% McDermott International, Inc.* Industrial Machinery - 0.4% The Middleby Corp.* Marine Ports & Services - 0.5% Aegean Marine Petroleum Network Inc. Trading Companies & Distributors - 0.2% Watsco, Inc. Trucking - 5.3% Avis Budget Group, Inc.* J.B. Hunt Transport Services, Inc. Knight Transportation, Inc. Ryder System, Inc. Total Industrials INFORMATION TECHNOLOGY Application Software – 3.4% Longtop Financial Technologies Ltd. SP-ADR* Nuance Communications, Inc.* Communications Equipment - 3.3% Cisco Systems, Inc.* NETGEAR, Inc.* Plantronics, Inc. Computer Hardware - 2.0% Apple Inc.* Computer Storage & Peripherals - 1.7% NetApp, Inc.* Data Processing & Outsourced Services - 2.6% Alliance Data Systems Corp.* Syntel, Inc. Visa Inc. Electronic Components - 1.5% Corning, Inc. Electronic Manufacturing Services - 1.1% Benchmark Electronics, Inc.* Sanmina-SCI Corp.* Internet Software & Services - 1.0% DealerTrack Holdings Inc.* VistaPrint N. V.* IT Consulting & Other Services - 0.3% CACI International, Inc.* Semiconductor Equipment - 2.7% Advanced Energy Industries, Inc.* Teradyne, Inc.* Veeco Instruments Inc.* Semiconductors - 10.7% Applied Micro Circuits Corp.* Atheros Communications* Broadcom Corp. Cavium Networks, Inc.* Cypress Semiconductor Corp.* Marvell Technology Group Ltd.* Maxim Integrated Products, Inc. Micron Technology, Inc.* Microsemi Corp.* OmniVision Technologies, Inc.* Power Integrations, Inc. Semtech Corp.* Systems Software - 2.1% Rovi Corp.* Total Information Technology MATERIALS Commodity Chemicals - 0.5% Calgon Carbon Corp.* Diversified Chemicals - 1.0% Olin Corp. Metal & Glass Containers - 0.9% Greif Inc. Specialty Chemicals - 2.5% Albemarle Corp. Steel - 1.8% Allegheny Technologies, Inc. Carpenter Technology Corp. Total Materials TELECOMMUNICATION SERVICES Wireless Telecommunication Services - 1.9% NII Holdings Inc.* Syniverse Holdings Inc.* Total Telecommunication Services Total common stocks (cost $1,750,548,587) Short-Term Investments - 2.6% (a) Commercial Paper- 2.4% $ Prudential Funding Corp., due 07/01/10, discount of 0.17% ING US Funding, due 07/07/10, discount of 0.29% Total commercial paper (cost $42,498,792) Variable Rate Demand Note - 0.2% American Family Financial Services, 0.10% Total variable rate demand note (cost $3,693,941) Total short-term investments (cost $46,192,733) Total investments- 99.7% (cost $1,796,741,320) Other assets less liabilities - 0.3% (a) TOTAL NET ASSETS - 100.0% $ * Non-dividend paying security. (a) Percentages for the various classifications relate to net assets. SP-ADR - Sponsored American Depositary Receipts N.V. - Netherlands Antillies Limited Liability Corp. As of June 30, 2010, investment cost for federal tax purposes was $1,796,741,320 and the tax components of unrealized appreciation/depreciation were as follows: Aggregate gross unrealized appreciation $ Aggregate gross unrealized depreciation ) Net unrealized depreciation $ )+ + Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year’s federal income tax information, please refer to the Notes to the Financial Statements in the Fund’s most recent semi-annual or annual report. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT.THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED IN BY THE FUND. Summary of Fair Value Exposure The Fund has adopted fair valuation accounting standards that establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs used to develop the measurements of fair value.These inputs are summarized in the three broad levels listed below: Level 1 – Valuations based on unadjusted quoted prices in active markets for identical assets. Level 2 – Valuations based on quoted prices for similar securities or in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the overall fair value measurement. The following table summarizes the Fund’s investments as of June 30, 2010, based on the inputs used to value them: Valuation Inputs Investments in Securities Level 1 – Common Stocks $ Level 2 – Short Term Commercial Paper Variable Rate Demand Note Total Level 2 Level 3 – — Total $ Item 2. Controls and Procedures. (a) The Registrant's President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the "1940 Act")) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule 15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, orare reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Brandywine Fund, Inc. By (Signature and Title) /s/William F. D’Alonzo William F. D’Alonzo, President Date August 9, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/William F. D’Alonzo William F. D’Alonzo, President Date August 9, 2010 By (Signature and Title) /s/Lynda J. Campbell Lynda J. Campbell, Treasurer Date August 9, 2010
